                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                 Case No. 4:12-cr-40097-JPG-1

 BRIAN K. BOULB,

                Defendant.

                                MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Defendant Brian K. Boulb has filed a motion asking for free copies of his (1) updated

docket sheet; (2) plea agreement; (3) indictment; (4) judgment; and (5) sentencing transcripts.

(ECF No. 54.) Defendants have no constitutional right to a complimentary copy of any document

in their court files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before

providing copies free of charge, a district court may require the requestor to show: (1) that he has

exhausted all other means of access to his files (i.e., through his trial and appellate counsel); (2)

that he is financially unable to secure access to his court files (i.e., through a showing similar to

that required in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust

account for the previous six-month period prior to filing); and (3) that the documents requested

are necessary for the preparation of some specific non-frivolous court action. See United States v.

Wilkinson, 618 F.2d 1215, 1218-19 (7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th

Cir. 1977); Groce, 838 F. Supp. at 413-14. These minimal requirements do not impose any

substantial burden to financially unable prisoners who desire their records be sent to them at

government expense.




                                                 1
       Boulb has not met the aforementioned requirements. First, he has not stated that he has

exhausted all other means of access to his files, such as through former counsel. And second, even

though Boulb states that he is indigent, the Court cannot verify that assertion without a copy of

Boulb’s prisoner trust fund account statement. The Court will, however, GRANT IN PART and

DENY IN PART Boulb’s motion (ECF No. 54) and DIRECT the Clerk of Court to send Boulb

a copy of the docket sheet in this case. If Boulb wants the other materials, he should re-file his

motion in compliance with the terms of this order.

IT IS SO ORDERED.

DATED: APRIL 4, 2019

                                                            s/ J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            U.S. DISTRICT JUDGE




                                                2
